              Case 2:18-cr-00217-RSM Document 906 Filed 09/16/21 Page 1 of 1




 1                                            The Honorable Chief Judge Ricardo S. Martinez
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 6
                                          AT SEATTLE
 7
 8
     UNITED STATES OF AMERICA,                         NO. CR18-217 RSM
 9
                               Plaintiff
10
                                                       ORDER TO SEAL EXHIBIT A
11
                         v.
12
     KEITH STRAND,
13
                               Defendant.
14
15          Based upon the motion of the United States, and the representations made therein,
16 it is HEREBY ORDERED that:
17          Exhibit A in this matter be FILED UNDER SEAL because it contains confidential
18 investigative information pertaining to Mr. Strand and other defendants and is not
19 permitted to be made publicly available.
20          IT IS SO ORDERED this 16th day of September, 2021.
21
22
23
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
24 Presented by:
25 /s/ Mike Lang
26 MIKE LANG
   Assistant United States Attorney
27
28
     Order to Seal - 1                                                 UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
